Exhibit 10.1

NOMINATION AGREEMENT

This Nomination Agreement, dated February 11, 2016 (this “Agreement”), is by and
among (i) High River Limited Partnership, Icahn Partners Master Fund LP, Icahn
Partners LP and Carl C. Icahn (collectively, the “Shareholder Parties” and each
individually, a “member” of the Shareholder Parties) and (ii) American
International Group, Inc. (the “Company”).

WHEREAS, the Shareholder Parties beneficially own an aggregate of
45,000,000shares of common stock of the Company, par value $2.50 (the “Common
Stock”) issued and outstanding on the date hereof;

WHEREAS, the parties have determined that it is in their respective best
interests to come to an agreement with respect to the election of members of the
Company’s Board of Directors (the “Board”) at the Company’s 2016 Annual Meeting
of Shareholders (the “2016 Annual Meeting”) and certain other matters, as
provided in this Agreement; and

WHEREAS, concurrently with the execution of this Agreement, the Company has
entered into a Nomination Agreement, dated February 11, 2016 by and among
(i) the Company and (ii) Paulson & Co. Inc., on behalf of several funds and
accounts for which it and its affiliates serve as investment advisor, and John
A. Paulson, pursuant to which the Company has agreed, among other things, to
nominate John A. Paulson (the “Other Designee”) to the Board at the 2016 Annual
Meeting.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

  1. Board Matters & Voting.

(a) In consideration of the Shareholder Parties’ agreement set forth in this
Agreement, the Company will (i) increase the size of the Board from fourteen to
sixteen members immediately before the 2016 Annual Meeting (which the Company
agrees shall be held no later than May 18, 2016) and (ii) nominate Sam Merksamer
for election to the Board at the 2016 Annual Meeting as a designee of the
Shareholder Parties, who will be recommended by the Company’s Nominating and
Corporate Governance Committee (the “Designee”). No later than the date of this
Agreement, the Shareholder Parties will provide to the Company an executed
letter in the form attached hereto as Exhibit A, which includes a consent from
the Designee to be named as a nominee in the Company’s proxy statement for the
2016 Annual Meeting and to serve as a director if so elected (the “Nominee
Letter”).

(b) The Company shall include the Designee in the Company’s slate of nominees
for election as a director of the Company at the 2016 Annual Meeting and shall
use commercially reasonable efforts to cause the election of the Designee to the
Board at the 2016 Annual Meeting (including recommending that the Company’s
shareholders vote in favor of the election of the Designee, including such
nominee in the Company’s proxy statement for the 2016 Annual Meeting and
otherwise supporting such nominee for election in a manner no less rigorous and
favorable than the manner in which the Company supports its other nominees in
the aggregate) (collectively, the “Election Support Efforts”). The Shareholder
Parties and the



--------------------------------------------------------------------------------

Designee shall provide the Company with such information with respect to the
Shareholder Parties and the Designee (i) as is required to be included in the
proxy statement under applicable law or (ii) as is required or requested by any
insurance or regulatory agency or governmental body in connection with the
Designee’s nomination or service on the Board.

(c) If the Designee resigns from the Board or is rendered unable to, or refuses
to, serve on the Board, the Shareholder Parties shall be entitled to designate a
replacement for the Designee that is recommended by the Company’s Nominating and
Corporate Governance Committee and approved by the Board (such recommendation
and approval not to be unreasonably withheld, conditioned or delayed) for the
Designee (and if such proposed designee is not approved by such committee, the
Shareholder Parties shall be entitled to continue designating a replacement
until such proposed designee is approved by such committee) (a “Replacement”),
and the Company shall take all necessary action to promptly appoint such person
to the Board. Any such person who becomes a Board member in replacement of the
Designee pursuant to this Agreement shall be deemed to be a Designee for all
purposes under this Agreement and prior to his or her appointment to the Board,
shall be required to, and the Shareholder Parties shall cause such person to,
execute a Nominee Letter.

(d) The Company shall not be obligated to include the Designee on the slate of
directors proposed for election at any Shareholders Meeting (as defined below)
other than the 2016 Annual Meeting pursuant to this Agreement. For any
Shareholders Meeting subsequent to the 2016 Annual Meeting, as long as the
Designee is on the Board, the Company shall notify the Shareholder Parties in
writing no less than thirty (30) calendar days before the last day of the
advance notice deadline set forth in the Company’s by-laws if the Designee will
be nominated by the Company for election as a director at such Shareholders
Meeting and, if the Designee is to be so nominated, shall use commercially
reasonable efforts to cause the election of the Designee so nominated by the
Company (including the Election Support Efforts).

(e) The Company represents that the only Board committees are: the Audit
Committee, the Compensation and Management Resources Committee, the Nominating
and Corporate Governance Committee, the Regulatory, Compliance and Public Policy
Committee, the Risk and Capital Committee and the Technology Committee. Promptly
following their election to the Board, the Designee or the Other Designee shall
be appointed to each such committee, subject to any independence requirements
for service on such committees under applicable law or regulation, including the
rules of The New York Stock Exchange (or any other stock exchange on which the
Common Stock is listed). For so long as the Designee is a member of the Board,
the Designee or the Other Designee shall be appointed to any committee of the
Board formed after the date hereof, except as provided in Section 1(f) below;
provided that nothing in this Section 1(e) shall prohibit the Company or the
Board from creating a committee that does not include the Designee to consider
specific matters where there exists a conflict of interest between the Company
and the Shareholder Parties if it would be prudent as a matter of law to exclude
the Designee from membership on such committee (in which case the Other Designee
will be appointed to such committee, unless the Company or the Board determines
that there also exists a conflict of interest between the Company and the
employer of the Other Designee). The Designee shall have the same right as other
members of the Board to be invited to attend meetings of committees of the Board
of which the Designee is not a member.

 

2



--------------------------------------------------------------------------------

(f) For so long as the Designee is a member of the Board or the Shareholder
Parties are in the process of identifying a Replacement as permitted under
Section 1(c), the Company agrees that the Board shall not create an executive
committee unless the Designee or the Other Designee is appointed as a member of
such committee. For purposes of this Section 1(e), the term executive committee
shall include any committee of the Board that is empowered, instructed to,
tasked with or otherwise takes any action or proposes to take any action
regarding any matter that relates to the Company’s strategic direction,
extraordinary transactions or any other matters that are of a material nature to
the Company, including, without limitation, material financing transactions,
assets dispositions and the appointment and employment of executive officers;
provided that nothing in this Section 1(f) shall prohibit the Company or the
Board from creating a committee that does not include the Designee to consider
specific matters where there exists a conflict of interest between the Company
and the Shareholder Parties if it would be prudent as a matter of law to exclude
the Designee from membership on such committee (in which case the Other Designee
will be appointed to such committee, unless the Company or the Board determines
that there also exists a conflict of interest between the Company and the
employer of the Other Designee).

(g) If (i) the Designee agrees to be included as a director nominee for election
at any Shareholders Meeting other than as a director nominated by the Board for
election at such Shareholders Meeting or (ii) there is any material breach of
this Agreement by the Designee or any of the Shareholder Parties that remains
uncured more than five (5) business days following written notice of such
material breach from the Company, the irrevocable resignation provision set
forth in the Nominee Letter shall become effective.

(h) Notwithstanding anything to the contrary in this Agreement, the rights and
privileges set forth in this Agreement shall be personal to the Shareholder
Parties and may not be transferred or assigned to any individual, corporation,
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature (each, a
“Person”), except that the Shareholder Parties shall be permitted to transfer or
assign this Agreement to their respective Affiliates.

(i) The Company acknowledges and agrees that any policy of the Company or of the
Board, whether formal or informal, in existence as of the date hereof or
subsequently adopted, including without limitation, any Insider Trading Policy,
shall only be applicable to the Designee and in no event shall any such policies
have any applicability with respect to any Shareholder Party or any of their
Affiliates.

(j) For so long as the Designee is a member of the Board or the Shareholder
Parties are in the process of identifying a Replacement as permitted under
Section 1(c), the Board shall not adopt any discriminatory policy precluding
members of the Board, including the Designee or the Other Designee, from
speaking to Mr. Icahn.

(k) For purposes of this Agreement: the term “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated by the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and “Beneficially Own” or variations thereof shall have the meaning set
forth in Rule 13d-3 promulgated under the Exchange Act.

 

3



--------------------------------------------------------------------------------

2. Standstill Agreement and Other Matters. In consideration of the Company’s
agreement set forth herein, so long as there is no material breach of this
Agreement by the Company that remains uncured more than five (5) business days
following written notice of such material breach from Shareholder Parties, the
Shareholder Parties agree that, except as otherwise provided below, from the
date hereof until the later of (i) August 1, 2016 and (ii) the date that is 35
days after the Designee is no longer a member of the Board (it being understood
that if the Designee is no longer a member of the Board due to circumstances in
which the Shareholder Parties would be entitled to designate a Replacement
pursuant to this Agreement, then the Designee shall be deemed to continue to be
a member of the Board for all purposes of this Agreement until such time as the
Shareholder Parties irrevocably waive in writing any right to either designate
such a Replacement or appoint such a Replacement), the Shareholder Parties shall
not, and shall cause their respective directors, officers, partners, members,
employees, agents (in each case, acting in such capacity) and controlled
Affiliates which are not publicly traded entities or are publicly traded
entities but are acting at the direction of the Shareholder Parties
(collectively, “Representatives”) not to, directly or indirectly:

(a) take any actions, including acquiring, seeking to acquire or agreeing to
acquire (whether by market purchases, private purchases or otherwise) any shares
of Common Stock (or Beneficial Ownership thereof) or any securities convertible
or exchangeable into or exercisable for any shares of Common Stock (or
Beneficial Ownership thereof) (including any derivative securities or
instruments having the right to acquire Common Stock) if such action would cause
any Shareholder Party or any of their respective Representatives to become an
Acquiring Person (as defined in that certain Tax Asset Protection Plan, dated as
of March 9, 2011, between the Company and Wells Fargo Bank Association, as
Rights Agent, as amended by Amendment No. 1 to the Tax Asset Protection Plan,
dated as of January 8, 2014 (as amended, the “Rights Plan”);

(b) (i) encourage, advise or influence any other Person or assist any third
party in so encouraging, assisting or influencing any other Person with respect
to the giving or withholding of any proxy, consent or other authority to vote or
in conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with Company management’s recommendation in
connection with such matter) or (ii) advise, influence or encourage any Person
with respect to, or effect or seek to effect, whether alone or in concert with
others, the election, nomination or removal of a director other than as
permitted in this Agreement; provided, however, that, subject to Section 3,
neither this clause (b) nor any other provision in this Agreement shall restrict
or otherwise limit the Shareholder Parties’ from being able to vote any voting
securities of the Company in favor of or against any proposal, action or
transaction;

(c) solicit proxies or written consents of shareholders or conduct any other
type of referendum (binding or non-binding) with respect to the shares of Common
Stock, or from the holders of the shares of Common Stock, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Exchange Act) in or assist any third party in any
“solicitation” of any proxy, consent or other authority (as such terms are
defined under the Exchange Act) to vote any shares of Common Stock (other than
any encouragement, advice or influence that is consistent with Company
management’s recommendation in connection with such matter); provided that
except as expressly agreed in Section 3, the Shareholder Parties shall not be
restricted from voting any shares of Common Stock in favor of or against any
proposal or other action for which such solicitation is being made;

 

4



--------------------------------------------------------------------------------

(d) (i) form or join in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) with respect to any shares of Common Stock (for the avoidance of
doubt, excluding any group composed solely of the Shareholder Parties and their
Affiliates), (ii) grant any proxy, consent or other authority to vote with
respect to any matters to be voted on by the Company’s shareholders (other than
to the named proxies included in the Company’s proxy card for any annual meeting
or special meeting of shareholders) or (iii) agree to deposit or deposit any
shares of Common Stock or any securities convertible or exchangeable into or
exercisable for any such shares of Common Stock in any voting trust or similar
arrangement (other than (A) to the named proxies included in the Company’s proxy
card for any Shareholders Meeting and (B) customary brokerage accounts, margin
accounts, prime brokerage accounts and the like, in each case, of the
Shareholder Parties);

(e) sell, offer or agree to sell, directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by the Shareholder Parties to any
third party other than sales, offers, or agreements to sell (i) during any
period that the officers and directors of the Company are permitted to buy or
sell Common Stock pursuant to the Company’s Insider Trading Policy and
applicable law and (ii)(A) in market transactions where the identity of the
purchaser is not known or (B) to a third party who has not filed a Schedule 13D
and would not as a result of the purchase of the securities of the Company be
required to file a Schedule 13D and such sale, offer, or agreement to sell would
not knowingly result in such third party or any of its Affiliates becoming an
Acquiring Person (as defined in the Rights Plan); provided that notwithstanding
anything in this Agreement to the contrary, this Section 2(e) shall only be in
effect at such times as the Designee is a member of the Board;

(f) without the approval of the Board, separately or in conjunction with any
third party in which it is or proposes to be either a principal, partner or
financing source or is acting or proposes to act as broker or agent for
compensation, propose (publicly, privately or to the Company) or effect any
tender offer or exchange offer, merger, acquisition, reorganization,
restructuring, recapitalization or other business combination involving the
Company or a material amount of the assets or businesses of the Company or
actively encourage, initiate or support any other third party in any such
activity; provided that the Shareholder Parties shall be permitted to sell or
tender their shares of Common Stock, and otherwise receive consideration,
pursuant to any such transaction; and provided further that if a third party
(not a party to this Agreement or an affiliate of a party) commences an
unsolicited tender offer or exchange offer for all of the outstanding Common
Stock that is not recommended by the Board, then the Shareholder Parties shall
similarly be permitted to commence a tender offer or exchange offer for all of
the outstanding Common Stock at the same or higher consideration per share;

(g) present at any annual meeting or any special meeting of the Company’s
shareholders any proposal for consideration for action by the shareholders;

(h) seek to have the Company waive, amend or modify any provisions of the
Amended and Restated Certificate of Incorporation or Bylaws of the Company;

 

5



--------------------------------------------------------------------------------

(i) make any request for stocklist materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or otherwise,
except as is reasonably necessary to enable the Shareholder Parties to effect a
tender offer or exchange offer permitted under Section 2(f);

(j) (A) make, or cause to be made, by press release or other public statement to
the press or media, any statement or announcement that constitutes an ad hominem
attack on, or otherwise disparages (as distinct from objective statements
reflecting business criticism), the Company, its officers or its directors or
any person who has served as an officer or director of the Company in the past
and (B) the Company shall not, and shall cause its directors, officers,
partners, members, employees, agents (in each case, acting in such capacity) and
Affiliates not to, make, or cause to be made, by press release or other public
statement to the press or media, any statement or announcement that constitutes
an ad hominem attack on, or otherwise disparages (as distinct from objective
statements reflecting business criticism), any Shareholder Party, its officers
or its directors or any person who has served as an officer or director of any
Shareholder Party in the past). The foregoing shall not prevent the making of
any factual statement including in any compelled testimony or production of
information, either by legal process, subpoena, or as part of a response to a
request for information from any governmental authority with purported
jurisdiction over the party from whom information is sought;

(k) institute, solicit or join, as a party, any litigation, arbitration or other
proceeding against the Company or any of its current or former directors or
officers (including derivative actions), other than (A) litigation by the
Shareholder Parties to enforce the provisions of this Agreement,
(B) counterclaims with respect to any proceeding initiated by, or on behalf of,
the Company or its Affiliates against the Shareholder Parties or the Designee
and (C) the exercise of statutory appraisal rights; provided that the foregoing
shall not prevent any member of the Shareholder Parties from responding to or
complying with a validly issued legal process (and the Company agrees that this
Section 2(k) shall apply mutatis mutandis to the Company and its directors,
officers, partners, members, employees, agents (in each case, acting in such
capacity) and Affiliates with respect to the Shareholder Parties);

(l) encourage, facilitate, support, participate in or enter into any
negotiations, agreements, arrangements or understandings with respect to, the
taking of any actions by any other Person in connection with the foregoing that
is prohibited to be taken by the Shareholder Parties; or

(m) request that the Company or any Representative of the Company, directly or
indirectly, amend or waive any provision of this Section 2 (including this
clause (m));

provided, that nothing in this Agreement shall limit or in any way apply to any
actions or communications that may be taken by the Designee as a director of the
Company.

3. Voting; Quorum. So long as there is no material breach of this Agreement by
the Company that remains uncured more than five (5) business days following
written notice of such material breach from Shareholder Parties, in connection
with the 2016 Annual Meeting, and, thereafter, for so long as the Designee is a
member of the Board, the Shareholder Parties shall (a) cause, in the case of all
shares of Common Stock owned of record, and (b) instruct the record owner, in
the case of all shares of Common Stock Beneficially Owned but not owned of
record,

 

6



--------------------------------------------------------------------------------

directly or indirectly, by it, as of the record date for the 2016 Annual Meeting
and all future meetings of shareholders (whether annual or special and whether
by vote or by written consent) (each a “Shareholders Meeting”) at which
directors are elected, in each case that are entitled to vote at the 2016 Annual
Meeting and all such future Shareholder Meetings, to be present for quorum
purposes and to be voted, at the 2016 Annual Meeting and all such future
Shareholder Meetings or at any adjournments or postponements thereof, (i) for
all directors nominated by the Board for election at all such meetings and
(ii) against all directors not nominated by the Board for election at all such
meetings.

4. Public Announcements. Promptly following the execution of this Agreement,
(i) the Company shall issue a release substantially in the form attached hereto
as Exhibit B-1 and (ii) the Shareholder Parties shall issue a release
substantially in the form attached hereto as Exhibit B-2. Neither the Company
shall (and the Company shall cause each of its Representatives not to) nor the
Shareholder Parties shall (and the Shareholder Parties shall cause each of its
Representatives not to) make or cause to be made any public announcement or
statement with respect to the subject of this Agreement that is contrary to the
statements made in the respective releases referred to in the preceding
sentence, except as required by law or the rules of any stock exchange or with
the prior written consent of the other party.

5. Confidentiality Agreement. The Company hereby agrees that: (i) the Designee
is permitted to and may disclose confidential information solely in accordance
with the terms of the confidentiality agreement in the form attached hereto as
Exhibit C (the “Confidentiality Agreement”) and (ii) the Company will execute
and deliver the Confidentiality Agreement with the Shareholder Parties
substantially contemporaneously with the execution and delivery thereof by the
other signatories thereto.

6. Representations and Warranties of the Company. The Company represents and
warrants to the Shareholder Parties that (a) the Company has the corporate power
and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

 

  7. Representations and Warranties of the Shareholder Parties.

(a) Each Shareholder Party represents and warrants to the Company that (i) the
authorized signatories of such Shareholder Party set forth on the signature page
hereto have the power and authority to execute this Agreement and to bind the
applicable Shareholder Party to this Agreement, (ii) this Agreement has been
duly authorized, executed and delivered by each

 

7



--------------------------------------------------------------------------------

Shareholder Party, and is a valid and binding obligation of each Shareholder
Party, enforceable against such Shareholder Party in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (iii) the execution, delivery and performance of this Agreement
by such Shareholder Party does not and will not violate or conflict with (A) any
law, rule, regulation, order, judgment or decree applicable to it or (B) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could become a default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such Shareholder Party is a party or by which it is bound.

(b) Each Shareholder Party represents and warrants that, as of the date of this
Agreement, (i) the Shareholder Parties Beneficially Own an aggregate of
45,000,000shares of Common Stock and (ii) except for such ownership, no member
of the Shareholder Parties, individually or in the aggregate with all other
members of the Shareholder Parties and their controlled Affiliates which are not
publicly traded entities, has any other Beneficial Ownership of any shares of
Common Stock or any securities convertible or exchangeable into or exercisable
for any shares of Common Stock.

8. Securities Laws. The Shareholder Parties acknowledge that the Shareholder
Parties are aware and have been advised that the United States securities laws
prohibit any person having non-public material information about a company from
purchasing or selling securities of that company in violation of applicable law.

9. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received or (b) if
given by any other means, when actually received at the address specified below:

if to the Company:

American International Group, Inc.

175 Water Street

New York, NY 10038

Attention: Thomas Russo, General Counsel

Email: thomas.russo@aig.com

with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael J. Aiello and Matthew J. Gilroy

Email: michael.aiello@weil.com and matthew.gilroy@weil.com

 

8



--------------------------------------------------------------------------------

if to the Shareholder Parties:

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:   

Jesse A. Lynn, General Counsel

Louie Pastor, Deputy General Counsel

Email: jlynn@sfire.com

           LPastor@sfire.com

Any party may, by notice given in accordance with this paragraph to the other
parties, designate updated information for notices hereunder.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties; provided, however, that the
Shareholder Parties may assign this Agreement as set forth in Section 1(h). Any
purported transfer requiring consent without such consent shall be void.

11. Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other Persons.

12. Entire Agreement; Amendments. This Agreement (including the exhibits hereto)
represents the entire understanding and agreement of the parties with respect to
the matters contained herein, and may be amended, modified or waived only by a
separate writing executed by the Shareholder Parties and the Company expressly
so amending, modifying or waiving this Agreement.

13. Specific Performance. The parties recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to an injunction without posting a bond or other
undertaking restraining any violation or threatened violation of the provisions
of this Agreement. In the event that any action shall be brought in equity to
enforce the provisions of the Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at law.

14. No Waiver. No failure or delay by a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.

15. Governing Law. Each of the parties hereto (a) consents to submit itself to
the personal jurisdiction of the Court of Chancery or other federal or   state
courts of the State of Delaware in the event any dispute arises out of this
Agreement or the transactions contemplated by this Agreement, (b) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) agrees that it shall not bring
any

 

9



--------------------------------------------------------------------------------

action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the Court of Chancery or other federal or
state courts of the State of Delaware, and each of the parties irrevocably
waives the right to trial by jury, (d) agrees to waive any bonding requirement
under any applicable law, in the case any other party seeks to enforce the terms
by way of equitable relief, and (e) irrevocably consents to service of process
by a reputable overnight delivery service, signature requested, to the address
of such party’s principal place of business or as otherwise provided by
applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE
OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

16. Expenses. Each party to this Agreement shall bear and pay all fees, costs
and expenses that have been incurred or that are incurred in the future by such
party in connection with, relating to or resulting from such party’s efforts and
actions, and any preparations therefor, prior to the execution and delivery of
this Agreement.

17. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same Agreement.

18. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

19. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

AMERICAN INTERNATIONAL GROUP, INC. By:  

/s/ Peter Hancock

Name:   Peter Hancock Title:   Chief Executive Officer

SIGNATURE PAGE TO NOMINATION AGREEMENT BETWEEN ICAHN AND AMERICAN

INTERNATIONAL GROUP, INC.



--------------------------------------------------------------------------------

CARL C. ICAHN

/s/ Carl C. Icahn

Carl C. Icahn HIGH RIVER LIMITED PARTNERSHIP By:   Hopper Investments LLC, its
general partner By:   Barberry Corp., its sole member By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer ICAHN PARTNERS LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN PARTNERS MASTER FUND
LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer

 

SIGNATURE PAGE TO NOMINATION AGREEMENT BETWEEN ICAHN AND AMERICAN

INTERNATIONAL GROUP, INC.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOMINEE LETTER

[●], 2016

Attention: Board of Directors

American International Group, Inc.

175 Water Street

New York, NY 10038

Ladies and Gentlemen:

This letter is delivered pursuant to Section 1(a) [FOR A REPLACEMENT:
Section 1(c)] of the Nomination Agreement, dated as of [●], 2016 (the
“Agreement”), by and among the Company and the Shareholder Parties (as defined
therein). Capitalized terms used herein but not defined shall have the meaning
set forth in the Agreement.

In connection with the Agreement, I hereby consent to (i) be named as a nominee
for the position of director of the Company in the Company’s proxy statement for
the 2016 Annual Meeting and (ii) serve as a director if I am so elected at the
2016 Annual Meeting. [FOR A REPLACEMENT: In connection with the Agreement, I
hereby consent to be appointed and serve as a director of the Company.] I also
agree that, after the date hereof, I will provide to the Company, as requested
by the Company from time to time, such information as the Company is entitled to
reasonably receive from other members of the Board, including as is required to
be disclosed in proxy statements under applicable law.

At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, information requirements, codes, rules,
standards and guidelines applicable to Board members, including the Company’s
code of business conduct and ethics, securities trading policies, anti-hedging
policies, Regulation FD-related policies, director confidentiality policies,
related party transaction policy and Corporate Governance Guidelines, in each
case that may be identified to me from time to time, and preserve the
confidentiality of Company business and information, including discussions or
matters considered in meetings of the Board or Board committees.

Effective only upon, and subject to, such time as (i) I agree to be included as
a director nominee for election at any Shareholders Meeting, other than as a
director nominated by the Board for election at such Shareholders Meeting or
(ii) there is any material breach of the Agreement by me or any of the
Shareholder Parties and such material breach remains uncured more than five
(5) business days following written notice of such material breach from the
Company, I hereby resign from my position as a director of the Company and from
any and all committees of the Board on which I serve.

This resignation may not be withdrawn by me at any time.

 

Sincerely,  

 

Name:



--------------------------------------------------------------------------------

EXHIBIT C

CONFIDENTIALITY AGREEMENT

Date: [●]

To: Each of the persons or entities listed on Schedule A hereto (the
“Shareholder Parties”)

Ladies and Gentlemen:

This letter agreement (this “Agreement”) shall become effective upon the
election of Sam Merksamer (the “Designee”) to the Board of Directors (the
“Board”) of American International Group, Inc. (the “Company”) at which time the
parties may execute the signature page hereto. Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Nomination Agreement regarding certain rights relating to the Board (the
“Nomination Agreement”), dated as of February 11, 2016, among the Company and
the Shareholder Parties. The Company understands and agrees that, subject to the
terms of, and in accordance with, this Agreement, the Designee may, if and to
the extent he desires to do so (in his sole and absolute discretion), disclose
information he obtains while a member of the Board to you and your
Representatives (as hereinafter defined) and may discuss such information with
any and all such persons. As a result, you may receive certain non-public
information regarding the Company. You acknowledge that this information is
proprietary to the Company and may include trade secrets or other business
information the disclosure of which could harm the Company. In consideration
for, and as a condition of, the information being furnished to you and, subject
to the restrictions in paragraph 2, your agents, representatives, attorneys,
advisors, consultants, directors, officers, and employees (collectively, the
“Representatives”), you agree to treat any and all information concerning the
Company or any of its subsidiaries or affiliates that is furnished to you or
your Representatives (regardless of the manner in which it is furnished,
including without limitation in written or electronic format or orally, gathered
by visual inspection or otherwise) by the Designee, or by or on behalf of the
Company, together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Evaluation Material”), in accordance with the provisions
of this Agreement, and to take or abstain from taking the other actions
hereinafter set forth.

1. The term “Evaluation Material” does not include information that (i) is or
has become generally available to the public other than as a result of a direct
or indirect disclosure by you or your Representatives in violation of this
Agreement or any obligation of confidentiality, (ii) was within your or any of
your Representatives’ possession on a non-confidential basis prior to its being
furnished to you by the Designee, or by or on behalf of the Company or its
agents, representatives, attorneys, advisors, directors, officers or employees
(collectively, the “Company Representatives”) or (iii) is received from a source
other than the Designee, the Company or any of the Company Representatives;
provided, that in the case of (ii) or (iii) above, the source of such
information was not believed to you, after reasonable inquiry of the disclosing
person, to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to the Company or any other
person with respect to such information at the time the same was disclosed.



--------------------------------------------------------------------------------

2. You and your Representatives will, and you will cause your Representatives
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner whatsoever without the prior
written consent of the Company; provided, however, that you may disclose any of
such information to your Representatives (i) who need to know such information
for the sole purpose of advising you and (ii) who are informed by you of the
confidential nature of such information and agree to be bound by the terms of
this Agreement as if they were a party hereto; provided, further, that you will
be responsible for any violation of this Agreement by your Representatives as if
they were parties hereto. Except with the prior written consent of the Company’s
General Counsel, it is understood and agreed that the Designee shall not
disclose to you or your Representatives any Legal Advice (as defined below) that
may be included in the Evaluation Material with respect to which such disclosure
would constitute waiver of the Company’s attorney client privilege or attorney
work product privilege. Notwithstanding the foregoing, upon your request the
Company will enter into an agreement or other documents with you that provide
for the disclosure of Legal Advice to you in such a manner as to preserve
attorney client privilege and attorney work product privilege provided that
reputable outside legal counsel of national standing provides the Company with a
written opinion that disclosure pursuant to the terms of such agreement or other
documents will not waive the Company’s attorney client privilege or attorney
work product privilege with respect to such Legal Advice. “Legal Advice” as used
herein shall be solely and exclusively limited to the advice provided by
in-house or outside legal counsel and shall not include factual information or
the formulation or analysis of business strategy that is not protected by the
attorney-client privilege. Notwithstanding anything to the contrary herein, it
is understood and agreed that you and your Representatives may disclose and
discuss any of the Evaluation Material to and with the Other Designee and its
Representatives.

3. In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Evaluation Material, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing by facsimile and certified
mail so that the Company may seek a protective order or other appropriate remedy
(and if the Company seeks such an order, you will provide such cooperation as
the Company shall reasonably request), at its cost and expense. Nothing herein
shall be deemed to prevent you or your Representatives, as the case may be, from
honoring a subpoena, legal process or other legal requirement that requires
discovery, disclosure or production of the Evaluation Material if (a) you
produce or disclose only that portion of the Evaluation Material which your
outside legal counsel of national standing advises you is legally required to be
so produced or disclosed and you inform the recipient of such Evaluation
Material of the existence of this Agreement and the confidential nature of such
Evaluation Material; or (b) the Company consents in writing to having the
Evaluation Material produced or disclosed pursuant to the subpoena, legal
process or other legal requirement. In no event will you or any of your
Representatives oppose action by the Company to obtain a protective order or
other relief to prevent the disclosure of the Evaluation Material or to obtain
reliable assurance that confidential treatment will be afforded the Evaluation
Material. It is understood that there shall be no “legal requirement” requiring
you to disclose any Evaluation Material solely by virtue of the fact that,
absent such disclosure, you would be prohibited from purchasing, selling, or
engaging in derivative or other transactions with respect to, the Common Stock
of the Company or otherwise



--------------------------------------------------------------------------------

proposing or making an offer to do any of the foregoing or making any offer,
including any tender offer, or you would be unable to file any proxy materials
in compliance with Section 14(a) of the Securities Exchange Act of 1934 or the
rules promulgated thereunder.

4. You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of your Representatives relating to or resulting from the use of the
Evaluation Material or any errors therein or omissions therefrom. You and your
Representatives shall not directly or indirectly initiate contact or
communication with any executive or employee of the Company other than the Chief
Executive Officer, Chief Financial Officer, General Counsel, the Company’s
senior investor relations officer, the Company’s directors and such other
Person(s) as the Company may designate in writing, concerning Evaluation
Material, or to seek any information in connection therewith from any such
person other than the Chief Executive Officer, Chief Financial Officer, General
Counsel, the Company’s senior investor relations officer, the Company’s
directors and such other Person(s) as the Company may designate in writing,
without the prior consent of the Company; provided, however, the restriction in
this sentence shall not in any way apply to the Designee.

5. All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company. At any time after the date on which the Designee
is no longer a director of the Company, upon the request of the Company for any
reason, you will promptly return to the Company all hard copies of the
Evaluation Material and use commercially reasonable efforts to permanently erase
or delete all electronic copies of the Evaluation Material in your or any of
your Representatives’ possession or control (and, upon the request of the
Company, shall certify to the Company that such Evaluation Material has been
erased or deleted, as the case may be). Notwithstanding the return or erasure or
deletion of Evaluation Material, you and your Representatives will continue to
be bound by the obligations contained herein.

6. You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable federal
and state securities laws, and that you shall not, and you shall use your
commercially reasonable efforts to ensure that your Representatives do not,
trade or engage in any derivative or other transaction, on the basis of such
information in violation of such laws.

7. You hereby represent and warrant to the Company that (i) you have all
requisite company power and authority to execute and deliver this Agreement and
to perform your obligations hereunder, (ii) this Agreement has been duly
authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms, (iii) this
Agreement will not result in a violation of any terms or conditions of any
agreements to which you are a party or by which you may otherwise be bound or of
any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (iv) your entry into this Agreement does not require approval
by any owners or holders of any equity interest in you (except as has already
been obtained).



--------------------------------------------------------------------------------

8. Any waiver by the Company of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of the Company to insist upon strict adherence to any term of this Agreement on
one or more occasions shall not be considered a waiver or deprive the Company of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement.

9. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this Agreement, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, you acknowledge and agree that, in addition to any and all
other remedies which may be available to the Company at law or equity, the
Company shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement exclusively in the Court of Chancery or other federal or state courts
of the State of Delaware. In the event that any action shall be brought in
equity to enforce the provisions of this Agreement, you shall not allege, and
you hereby waive the defense, that there is an adequate remedy at law.

10. Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury and (d) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

11. This Agreement and the Nomination Agreement contain the entire understanding
of the parties with respect to the subject matter hereof and thereof and this
Agreement may be amended only by an agreement in writing executed by the parties
hereto.



--------------------------------------------------------------------------------

12. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received or (b) if
given by any other means, when actually received at the address specified below:

if to the Company:

American International Group, Inc.

175 Water Street

New York, NY 10038

Attention:        Thomas Russo, General Counsel

Email: thomas.russo@aig.com

with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:        Michael J. Aiello and Matthew J. Gilroy

Email: michael.aiello@weil.com and matthew.gilroy@weil.com

if to the Shareholder Parties:

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:        Jesse A. Lynn, General Counsel

              Louie Pastor, Deputy General Counsel

Email: jlynn@sfire.com

            LPastor@sfire.com

Any party may, by notice given in accordance with this paragraph to the other
parties, designate updated information for notices hereunder.

13. If at any time subsequent to the date hereof, any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this Agreement.

14. This Agreement may be executed in two or more counterparts which together
shall constitute a single agreement.

15. This Agreement and the rights and obligations herein may not be assigned or
otherwise transferred, in whole or in part, by you without the express written
consent of the Company. This Agreement, however, shall be binding on successors
of the parties hereto.

16. This Agreement shall expire two (2) years from the date on which the
Designee is no longer a director of the Company; except that you shall maintain
in accordance with the confidentiality obligations set forth herein any
Evaluation Material constituting trade secrets for such longer time as such
information constitutes a trade secret of the Company as defined under 18 U.S.C.
§1839(3).

[Signature Page Follows]



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this Agreement to the undersigned, whereupon this Agreement shall become
a binding agreement between you and the Company.

 

Very truly yours, AMERICAN INTERNATIONAL GROUP, INC. By:  

 

Name:   Title:  

SIGNATURE PAGE TO CONFIDENTIALITY AGREEMENT BETWEEN ICAHN AND AMERICAN

INTERNATIONAL GROUP, INC.



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

CARL C. ICAHN

 

Carl C. Icahn HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, its
general partner By: Barberry Corp., its sole member By:  

 

Name:   Keith Cozza Title:   Secretary; Treasurer ICAHN PARTNERS LP By:  

 

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN PARTNERS MASTER FUND
LP By:  

 

Name:   Keith Cozza Title:   Chief Operating Officer

SIGNATURE PAGE TO CONFIDENTIALITY AGREEMENT BETWEEN ICAHN AND AMERICAN

INTERNATIONAL GROUP, INC.



--------------------------------------------------------------------------------

SCHEDULE A

SHAREHOLDER PARTIES

Icahn Partners LP

Icahn Partners Master Fund LP

High River Limited Partnership

Carl C. Icahn